Citation Nr: 0210092	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  97-33 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic left 
epididymitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic left epididymitis prior to November 12, 1996.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for chronic left epididymitis.  In a January 2002 
rating decision, the RO granted a 30 percent evaluation for 
chronic left epididymitis, effective November 12, 1996.

The Board notes that the veteran's representative has stated 
that one of the issues on appeal is whether the veteran is 
entitled to a total disability rating due to individual 
unemployability under 38 C.F.R. § 4.16(b) (2001).  The Board 
disagrees that such issue is on appeal, as such issue has 
not been the subject of a rating decision, a notice of 
disagreement, a statement of the case, or a substantive 
appeal, and thus is not under the Board's jurisdiction at 
this time.  Accordingly, the Board refers the issue to the 
RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In January 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Chronic left epididymitis is manifested by intermittent 
semi-intensive management with antibiotics and bedrest.

2.  On May 20, 1993, the veteran filed a claim for an 
increased evaluation for chronic left epididymitis.

3.  On July 2, 1993, the RO continued the 10 percent 
evaluation assigned to chronic left epididymitis; however, 
the letter notifying the veteran of this determination was 
sent to an address that was not the address that the veteran 
indicated on his May 20, 1993, claim.

4.  Prior to February 17, 1994, chronic left epididymitis 
was manifested by removal of one testis, by analogy.

5.  Since February 17, 1994, there has been no significant 
change in chronic left epididymitis during the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for chronic left epididymitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2001).

2.  Chronic left epididymitis has been continuously 
30 percent disabling since February 17, 1994.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525 (1994).

3.  The criteria for an evaluation in excess of 10 percent 
for chronic left epididymitis prior to February 17, 1994, 
were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§ 4.115a Diagnostic Code 7524 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files 
a substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and 
assist in the veteran's case.  A review of the record 
discloses that the veteran's service medical records have 
been requested and received by the RO, and such records 
appear to be intact.  Additionally, in the January 2002 
rating decision and the February 2002 supplemental statement 
of the case, the RO informed the veteran of its reasons and 
bases for granting a 30 percent evaluation and of the 
evidence necessary to establish a higher evaluation for 
chronic left epididymitis.  In the February 2002 
supplemental statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim 
for an increased evaluation.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the 
VA)).

As to obtaining relevant records pertaining to the veteran's 
claim, the veteran stated he had received treatment at the 
VA facility in Huntsville, Alabama.  The record reflects 
that such treatment records have been obtained by the RO and 
associated with the claims file.  Additionally, the veteran 
stated he had received private treatment for his service-
connected disability, which records he submitted.  The 
veteran has not alleged that there are any additional 
medical records related to treatment for chronic left 
epididymitis that have not been associated with the claims 
file.  Finally, in accordance with its duty to assist, the 
RO had the veteran undergo VA examinations related to his 
claim.

The Board has reviewed the facts of this case in light of 
the new VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992).

II.  Decision

A.  Factual Background

Service connection for residuals of a left varicocelectomy 
was granted by means of an October 1973 rating decision and 
assigned a noncompensable evaluation.  In a July 1979 rating 
decision, the RO determined that the varicocelectomy had 
caused chronic left epididymitis and granted service 
connection for such disability and assigned a 10 percent 
evaluation.

On May 20, 1993, the veteran submitted a claim for an 
increased evaluation for chronic left epididymitis.  On that 
form, he indicated an address in Huntsville, Alabama.  He 
attached an April 1993 private medical record signed by 
Dr. Benjamin S. Fail, wherein Dr. Fail indicated that the 
veteran had swelling in the left testicle, which he stated 
had been swollen for two weeks.  He added that it was very 
painful and that the veteran had an enlarged prostate.  Dr. 
Fail entered a diagnosis of acute/chronic epididymitis.

A June 1993 VA examination report shows that the examiner 
reported that the veteran's left testicle was approximately 
five centimeters by seven centimeters in size.  The examiner 
stated that there were no masses felt.  He stated there was 
some tenderness and sensitivity present on deep palpation, 
but no enlarged lymph nodes in the inguinal area.  The 
examiner noted that a June 1992 ultrasound of the scrotum 
showed left epididymal thickening with left hydrocele.

On July 2, 1993, the RO informed the veteran that it had 
reviewed the veteran's claim for increased benefits and 
determined that no change was warranted in the 10 percent 
evaluation for chronic left epididymitis.  The letter was 
sent to an address in Birmingham, Alabama.

In July 1993, the veteran's representative submitted 
additional private medical records from Dr. Fail on behalf 
of the veteran.  The representative showed a Huntsville, 
Alabama, address for the veteran.  The private medical 
records, dated from November 1992 to April 1993, showed 
findings of marked swelling of the left scrotal sac, pain 
and swelling of the left scrotum, and chronic epididymitis.

In July 1993, the veteran submitted additional private 
medical records, dated from August 1983 to November 1991, 
from Dr. Clay Moquin were submitted in July 1993.  The 
veteran indicated a Huntsville, Alabama, address.  Those 
records showed findings of a swollen and tender left 
testicle.

On August 26, 1993, the RO informed the veteran that it had 
reviewed the additional evidence submitted and determined 
that no change was warranted in the 10 percent evaluation 
for chronic left epididymitis.  The letter was sent to an 
address in Birmingham, Alabama (the same address to which 
the July 1993 letter was sent).

On February 24, 1995, the veteran submitted a statement, 
wherein he stated that he had just been informed through the 
Veterans Affairs office in Huntsville, Alabama, that the RO 
had denied his claim for an increased evaluation.  He stated 
that he had never received notification of such 
determination and asked for a copy of the notifications.  He 
stated that if his claim was denied, that this was his 
notice of disagreement.

On March 9, 1995, the RO informed the veteran that it had 
notified him of its determination in July 1993 and August 
1992 and that the veteran had failed to file a notice of 
disagreement within one year of those determinations, and 
thus those decisions had become final.

In September 1995, the veteran submitted a private medical 
record from Dr. Fail, dated May 1995 and July 1995.  Dr. 
Fail stated that the veteran had a tender, full left scrotal 
sac and an antalgic gait.  The diagnosis was chronic 
epididymitis with recurrent exacerbations.  Those same 
findings were noted in a statement from Dr. Fail as to 
examinations conducted in February 1996 and June 1996.

Private medical records from Dr. Fail, dated from April 1993 
to January 1998, show findings of the left testicle being 
swollen and painful and diagnoses of recurrent epididymitis.

In February 2000, the veteran testified at a personal 
hearing before the undersigned Board Member.  The veteran 
stated that he had problems with his left testicle, such as 
swelling, approximately two to three times per month.  He 
stated the episodes would last five days and that he would 
need to be off of his feet during that time for the swelling 
to go down.  He stated that during these periods, he would 
be unable to work in his job of home repair.  The veteran 
stated that he was on antibiotics for the service-connected 
disability.  He stated that he wore a support all the time 
and sometimes had incontinence when he had a flare-up.  The 
veteran rated the pain as an eight on a scale from one to 
10, with 10 being the worst.  He stated, however, that the 
level of pain was a 10 when his left testicle would swell.  
The veteran denied drainage.

In a February 2000 letter from Dr. Fail, he stated that the 
veteran suffered with chronic epididymitis and was in 
constant pain with frequent exacerbations of pain as a 
result.  Dr. Fail added that at times the veteran was 
incapacitated and that his physical activities were severely 
restricted.

Private medical records from Dr. Fail, dated from 1998 to 
2000 show diagnoses of chronic epididymitis.

In a July 2000 letter from the veteran's employer, he stated 
that the veteran had come to work for the company in 1981 
and had worked there since that time.  He stated that the 
veteran had lost "lots of time off work" as a result of 
the service-connected disability.

An August 2000 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  The 
veteran stated that he would have to get up twice during the 
night to void.  He reported having dysuria at times.  The 
veteran denied incontinence and nephritis.  He stated he had 
not been hospitalized since he was in Vietnam.  The veteran 
stated that he would go to the doctor every couple of months 
and would be out of work for three or four days each time.  
He stated that he took antibiotics when his symptoms had 
exacerbated.

Physical examination revealed that the right testis was 
normal and measured 2 x 3 centimeters, whereas the left 
testis measured 4.5 x 6 centimeters.  The examiner noted 
there was a nodule at the upper pole and that the left 
testis was very tender and felt very tense.  He entered a 
diagnosis of postoperative chronic epididymitis on the left 
with loss of function due to pain.  He stated that it was 
his opinion that the veteran's left epididymitis required 
intermittent semi-intensive management, which he stated was 
home treatment with antibiotics and bed rest.  He added that 
there was no drainage.  The examiner stated that the 
service-connected disability impacted on the veteran's 
functional ability and that the veteran had to be off from 
work two to three days every couple of months.

B.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for genitourinary system disorders were amended 
on February 17, 1994, during the pendency of the current 
appeal.  Therefore, the Board must consider both criteria in 
making its determination.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (when regulation changes after claim 
has been filed but before appeal process has been completed, 
version most favorable to claimant will apply).  

Neither the old or the new criteria have a Diagnostic Code 
that specifically applies to the veteran's service-connected 
disability.  Thus, the veteran's disability must be 
evaluated by analogy.

Prior to February 1994, removal of one testis warranted a 
10 percent evaluation.  38 C.F.R. § 4.115a, Diagnostic Code 
7524 (1993).  Removal of both testis warranted a 30 percent 
evaluation.  Id.

After February 1994, chronic epididymo-orchitis is to be 
rated as a urinary tract infection.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (1994).  Urinary tract infections are 
rated as 10 percent disabling when the condition requires 
long-term drug therapy, one to two hospitalizations per 
year, and/or require intermittent intensive management.  
38 U.S.C.A. § 4.115a.  A 30 percent rating is assigned for 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (more than two times yearly), and/or 
requiring continuous intensive management.  Id.  When the 
epididymo-orchitis is manifested by poor renal function, the 
rating will be based on renal dysfunction.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Evaluation in excess of 30 percent

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for chronic 
left epididymitis.  The reasons follow.

The Board notes that the veteran does not have tubercular 
infections related to his chronic left epididymitis, and 
thus that part of Diagnostic Code 7525 is not for 
application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525.  
Under the criteria for urinary tract infections, it 
indicates that poor renal function will be rated under renal 
dysfunction.  See 38 C.F.R. § 4.115a.  Here, no medical 
professional (or even the veteran) has alleged any renal 
dysfunction.  Thus, that criteria is not applicable to the 
veteran's claim.  Id.

Applying the criteria set forth above to the facts in this 
case, the Board finds that an evaluation in excess of 
30 percent for chronic left epididymitis is not warranted. 
The veteran's service-connected disability is manifested by 
intermittent semi-intensive management with antibiotics and 
bedrest.  The veteran has stated that he goes to the doctor 
every two months and that he has to take off up to four days 
at that time.  Such is indicative of recurrent symptomatic 
infection.  The evidence of record shows that the veteran is 
seen by his private physician approximately every other 
month.  At those times, the private physician has reported 
pain and tenderness in the veteran's left testis.  Such is 
indicative of no more than a 30 percent evaluation for 
chronic left epididymitis.

As to an evaluation in excess of 30 percent, the Board notes 
that the veteran is at the maximum evaluation for a urinary 
tract infection, and thus an evaluation in excess of 
30 percent is not available.  Considering other Diagnostic 
Codes, the Board finds that no other Diagnostic Code would 
allow an evaluation in excess of 30 percent.  For example, 
complete atrophy or removal of one testicle warrants a 
noncompensable evaluation.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7523, 7524 (2001).  The Board finds that the 
record contains no indication of symptomatology which would 
warrant an evaluation in excess of 30 percent for the 
service-connected chronic left epididymitis, even by 
analogy.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted an evaluation in excess 
of 10 percent, he was correct, and the RO granted a 
30 percent evaluation for chronic left epididymitis.  
However, to the extent that the veteran has implied that he 
warrants more than a 30 percent evaluation, the Board finds 
that the medical findings do not support his contentions.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This is not 
to say that the veteran's testimony at his Board hearing was 
not credible, as it was.  However, the Board must weigh the 
veteran's contentions with the objective medical findings.  
The medical findings of record consistently show that the 
chronic left epididymitis is manifested by intermittent 
semi-intensive management with antibiotics and rest.  Thus, 
taking the veteran's contentions into account and the 
medical findings, an evaluation in excess of 30 percent for 
chronic left epididymitis is not warranted.  To this extent, 
the preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


B.  Earlier effective date for the 30 percent evaluation
for chronic left epididymitis

The RO assigned an effective date of November 12, 1996, for 
the grant of the 30 percent evaluation for chronic left 
epididymitis based upon the date of the veteran's claim for 
an increased evaluation.

The Board finds that the appeal period in this case began on 
May 20, 1993, when the veteran filed a claim for an 
increased evaluation.  As stated in the factual background, 
when the RO informed the veteran of its determination to 
continue the service-connected disability at 10 percent 
disabling, the RO sent the July 1993 and August 1993 
determinations to a Birmingham, Alabama, address.  The 
veteran was clear in his May 20, 1993, claim that he was 
living in Huntsville, Alabama.  Additionally, when the 
veteran and his representative each submitted additional 
evidence, each indicated that the veteran lived in 
Huntsville, Alabama.  Thus, the Board finds that the veteran 
was never properly notified of the July 1993 and August 1993 
determinations and his claim for an increased evaluation for 
chronic left epididymitis remained pending since May 20, 
1993.  

When the veteran submitted his notice of disagreement in 
February 1995, asserting that he had just found out that his 
claim had been denied, the Board finds that this was a valid 
and timely notice of disagreement.  A statement of the case 
was not issued until June 1997.  Accordingly, the Board 
finds that the veteran's claim for an increased evaluation 
that he had submitted on May 20, 1993, is still on appeal.

As stated above, the Board notes that there was a change in 
the regulations pertaining to evaluating genitourinary 
system disorders.  Prior to February 17, 1994, epididymo-
orchitis was evaluated under active or inactive 
tuberculosis.  There is no evidence that the veteran's 
service-connected disability involved tuberculosis, and 
therefore evaluating the service-connected disability under 
that Diagnostic Code would not be proper.  The Board finds 
that the most applicable Diagnostic Code is the removal of 
one testis, which warranted a 10 percent evaluation.  See 
38 C.F.R. § 4.115a, Diagnostic Code 7524 (1993).  The Board 
finds no basis to rate the veteran's disability by analogy 
to removal of both testis, as it is clear that the veteran 
does not have problems with the right testis.  Thus, the 
Board finds that prior to February 17, 1994, an evaluation 
in excess of 10 percent for chronic left epididymitis was 
not warranted, and the service-connected disability remains 
10 percent disabling prior to February 17, 1994.

However, once the change in the regulations occurred, the 
veteran's service-connected disability could be rated by 
analogy to urinary tract infection.  The new criteria is 
clearly more favorable to the veteran's claim for an 
increased evaluation.  The Board has reviewed the medical 
evidence of record, which the veteran submitted after his 
May 1993 claim for an increased evaluation and finds that 
the symptomatology described by his private physician at 
that time is no different than that which the veteran 
currently experiences.  He reported episodes of increased 
pain and swelling, which is shown in the medical records.  
However, the Board cannot grant an effective date earlier 
than February 17, 1994, for the award of the 30 percent 
evaluation, as the increased evaluation is based upon a 
change in the criteria.  See  Green v. Brown, 10 Vet. App. 
111, 117 (1997) (a grant of benefits based upon a change in 
the law cannot be given an effective date earlier than the 
effective date of the regulation change) citing 38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. §§ 3.114(a), 3.400(p) 
(2001).  Accordingly, a 30 percent is warranted for chronic 
left epididymitis as of February 17, 1994, the effective 
date of the change in the criteria used for evaluating the 
genitourinary system.  An effective date earlier than 
February 17, 1994, is legally precluded.

C.  Extraschedular consideration

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001) is in order.  During the pendency of this 
appeal, the RO declined to refer the veteran's case for an 
extraschedular rating (see February 2002 supplemental 
statement of the case).  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent 
as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations 
resulting from disability.  Id.  In the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
Under 38 C.F.R. § 4.1, it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  (Emphasis added.)

Thus, with this in mind, the Board finds that the 30 percent 
evaluation assigned to the service-connected chronic left 
epididymitis are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not 
exceptional nor unusual.  In the July 2000 letter from the 
veteran's employer, he indicated that the veteran had been 
working there since 1981 (thus, close to 20 years).  
Although he indicated that the veteran had missed "lots of 
time off work," again, the 30 percent evaluation 
contemplates considerable loss of working time from 
exacerbations of a service-connected disability.  See 
38 C.F.R. § 4.1.  While the VA examiner stated in the August 
2000 examination report that the veteran's disability had 
impacted his functional ability, no competent professional 
has stated that the service-connected disability produces 
marked interference with employment.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An evaluation in excess of 30 percent for chronic left 
epididymitis is denied.

A continuous 30 percent evaluation for chronic left 
epididymitis is granted, effective February 17, 1994, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An evaluation in excess of 10 percent for chronic left 
epididymitis prior to February 17, 1994, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


